DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of Applicant’s claim amendments on 3/9/2021. The claim amendments are entered. Presently, claims 1-20 remain pending. Claims 1, 2, 5, 8, 9, 12, 15, 16, and 19 have been amended.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 5, 8, 9, 12, 15, 16, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
U.S.C 103 Rejections
Applicant argues:
Applicant submits the cited art taken singly or in combination does not teach or suggest at least the above highlighted features. In contrast to these features, Brothers discloses modifying a portion of a first neural network to generate a second neural network based on multiple modification types. Brothers discloses examples of the modification types are activation function substitution (See Brothers, paras. 65-66), decomposition (See Brothers, para. 67), kernel fusion (See Brothers, para. 69), and pruning (See Brothers, paras. 70-71). However, each of these modification types fails to disclose or suggest the above highlighted features of claim 1. For example, Applicant has reviewed the entire r more parameters of the specification of the second processor satisfies criteria of the single combined layer." 
Examiner response: Examiner respectfully disagrees. In figure 3 step 310, Brothers shows that a “performance requirements” are being determined. “Performance requirements” reads on “the specification”. The performance requirements include several parameters such as computation efficiency and power consumptions (see e.g., Brothers, paragraph [0022], The term "performance," may be used herein in describing certain aspects of operation of a neural network such as accuracy of the neural network, runtime of the neural network, computational efficiency of the neural network, throughput, and/or power consumption of the neural network as implemented and/or executed for a target application on target hardware. Performance objectives for operation of a neural network may be expressed as one or more performance requirements.). In an embodiment, Brothers discloses modifications to the neural network in order to meet said performance requirements which include combining layers (see e.g., Brothers, paragraph [0023], The neural network may be modified based upon the identified opportunities. Examples of different modifications that may be applied to a neural network include, but are not limited to, pruning, decomposition, precision and/or numerical format modification, convolution kernel substitution, activation function substitution, kernel fusion, and/or scaling. The modified neural network may be validated to determine whether the modified neural network meets established performance requirements.) Referring again back to figure 3, the modification (i.e. combining adjacent layers) is performed at step 325. At step 350, it is determined whether the modification satisfies the performance requirements (i.e. satisfies the criteria of the single combined layer). If it does not, the modification is reversed in step 355.
U.S.C 101 Rejection
Applicant argues: As can be seen from the above recitation, the circuitry of the recited first processor determines whether two or more adjacent layers in a received source code representation match a first pattern. In addition, the circuitry of the recited first processor determines whether one or more parameters of a received specification of a second processor satisfies criteria of the single combined layer. The results of these determinations are used to conditionally replace two or more adjacent layers in the source code representation with a single combined layer. The resulting single combined layer of the source code representation of the neural network provided by the circuitry of the recited first processor improves computer functionality. Since the circuitry of the recited first processor of the amended claim 1 improves computer functionality, claim 1 is eligible at Pathway A, thereby concluding the eligibility analysis as described in MPEP § 2106, subsection III. 
On pages 3-7 of the present Final Office Action, the examiner skipped Pathway A and the streamlined analysis of the flowchart described in MPEP § 2106, subsection III. Even if one skipped Pathway A, which Applicant submits is unnecessary, the "No" path, or Path B, at Step 2A would be taken. For example, the circuitry of the recited first processor performing steps to generate the single combined layer of the source code representation of the neural network is not directed to a law of nature, a product of nature, or an abstract idea. Similar to Pathway A, Pathway B leads to the claim qualifies as eligible subject matter under 35 U.S.C. § 101. 

Examiner response: Examiner respectfully disagrees. Applicant argues that the determination of two adjacent layers in a source code representation and whether one or more parameters satisfies a criteria is performed by a processor and is therefore integrated into a practical application. However, a processor is just a generic 
“It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particularmachine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56(Fed. Cir. 2014). See also TL! Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613,118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components isnot an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623,114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwiseineligible algorithm or software could be made patent-eligible by merely adding a genericcomputer to the claim was superseded by the Supreme Court’s Bi/ski and Alice Corp. decisions).If applicant amends a claim to add a generic computer or generic computer components andasserts that the claim recites significantly more because the generic computer is 'specially programmed’ (as in Alappat, now considered superseded) or is a ‘particular machine’ (as in Bilski), the examiner should look at whether the added elements provide significantly more thanthe judicial exception. Merely adding a generic computer, generic computer


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claim 1, 8, and 15 recite the limitation “and modify the source code representation to generate a modified version of the source code that includes an optimized representation of the neural network, wherein to modify the source code representation”. representation” there is no actual support that the source code itself is modified. At best, the closest support the Examiner could find was in paragraph [0019] of the specification “After analyzing the entire source code representation and replacing detected patterns with corresponding library calls, the optimizer outputs an optimized source code representation of the neural network which is used to generate an executable version of the neural network.” Even in the above cited passage, the “source code representation” is being modified and not the source code. Examiner notes that a large portion of the Applicant’s arguments were directed to the prior art not teaching modifying the source code itself.  Claims 2-7, 9-14, and 16-20 do not cure the deficiencies and are rejected for the same reasons.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an Abstract idea without significantly more.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or 2019 PEG for more details of the analysis.
Step 1

According to the first part of the analysis, in the instant case, claims 1-7 are directed to a system comprising at least a processor, claims 8-14 are directed to a method, and claims 11-15 are directed to a non-transitory computer readable storage medium. Thus, each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).
Step 2A, Prong 1

Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are 
Step 2A, Prong 2

Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.
Step 2B

Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis. Furthermore, each additional element identified above as being insignificant extra-solution activity is also well-known, routine, and conventional as described below.
Claim 1 recites:
Step 2A, Prong 1:
“modify the source code representation to generate a modified version of the source code that includes an optimized representation of the neural network, wherein to modify the source code representation, the circuitry of the first processor is configured to” This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.
 “determine that two or more adjacent layers of the neural network in the source code representation match a first pattern”. This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.
“replace the two or more adjacent layers in the source code representation with a single combined layer: responsive to determining that the two or more adjacent layers in the source code representation match the first pattern; and one or more parameters of the specification of the second processor satisfies criteria of the single combined layer.”. This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the aid of pen and paper. For example, a programmer can replace layers in source code using pen and paper.
“generate an optimized representation of the neural network, wherein the optimized representation includes the single combined layer.” This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the aid of pen and paper. For example, a programmer can replace layers in source code to generate an optimized presentation using pen and paper.
Step 2A, Prong 2:
 “A system comprising: … and 5  a first processor;”. (The “processor” is understood to be generic computer equipment. See MPEP 2106.05(f).).
“wherein the first processor comprises circuitry to configured to” The “processor” is understood to be generic computer equipment.).
“receive a specification of a second processor different from the first processor;” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity.).
“receive a source code representation of a neural network”. (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity.).
Step 2B:
“A system comprising: … and 5  a first processor;”. (The “processor” is understood to be generic computer equipment. See MPEP 2106.05(f).).
“wherein the first processor comprises circuitry to configured to” The “processor” is understood to be generic computer equipment. See MPEP 2106.05(f).).
“receive a specification of a second processor different from the first processor;” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).).
“receive a source code representation of a neural network”. (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).).
Claim 2 recites:
Step 2A, Prong 1:
 “determine if the source code representation includes any occurrences of the one or more patterns;”  This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.
“20 replace any occurrences of the one or more patterns with corresponding combined layers.” This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the aid of pen and paper. For example, a programmer can replace occurrences of the one or more patterns with a corresponding combined layer.
Step 2A, Prong 2:
“receive indications of one or more patterns, wherein at least one of the one or more patterns indicates a normalization layer;” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity.).
 “receive, for each pattern, a corresponding combined layer;” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity.).
Step 2B:
“receive indications of one or more patterns, wherein at least one of the one or more patterns indicates a normalization layer;” (This step appears to be directed to transmitting or receiving information, which is understood to be 
 “receive, for each pattern, a corresponding combined layer;” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 3 recites:
Step 2A, Prong 1:
	This claim does not appear to recite any judicial exceptions.
Step 2A, Prong 2:
“wherein the source code representation is a directed acyclic graph (DAG).”  (The specification of the source code to be a directed acyclic graph is understood to be a field of use limitation.)
Step 2B:
“wherein the source code representation is a directed acyclic graph (DAG).”  (The specification of the source code to be a directed acyclic graph is understood to be a field of use limitation. See MPEP 2106.05(h).)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 4 recites:25  
Step 2A, Prong 1:
This claim does not appear to recite any judicial exceptions.
Step 2A, Prong 2:
“wherein each pattern, of the one or more patterns, comprises two or more adjacent nodes in the DAG.” (The specification for each pattern to be comprised on two or more adjacent nodes in a DAG is understood to be a field of use limitation.).
Step 2B:
“wherein each pattern, of the one or more patterns, comprises two or more adjacent nodes in the DAG.” (The specification for each pattern to be comprised on two or more adjacent nodes in a DAG is understood to be a field of use limitation. See MPEP 2106.05(h).).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 5 recites:
Step 2A, Prong 1:
 “calculate, based on a size of an input dataset, a memory utilization of a single combined layer; calculate a memory utilization threshold based on the specification of the second processor;” This step appears to be directed towards a mathematical concept.
“calculate a memory utilization threshold based on the specification of the second processor, wherein the specification includes at least a memory capacity and number of compute units of the second processor;” This step appears to be directed towards a mathematical concept.
“replace the two or more adjacent layers in the source code representation with the single combined layer responsive to determining that the memory utilization of the single combined layer is less than the memory utilization threshold” This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the aid of pen and paper. For example, a programmer can replace layers in source code to generate an optimized presentation using pen and paper after determining the memory usage is less than a threshold. 
Step 2A, Prong 2:
	“wherein the circuitry of the first processor is further configured to:” (The “processor” is understood to be generic computer equipment.).
Step 2B:
“wherein the circuitry of the first processor is further configured to:” (The “processor” is understood to be generic computer equipment. See MPEP 2106.05(f).).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 6 recites:
Step 2A, Prong 1:
This claim does not appear to recite any judicial exceptions.
Step 2A, Prong 2:
“wherein a single kernel is invoked to perform operations of the single combined layer.” (The specification of having a single kernel to perform the operation of the combined layer is understood to be a field of use limitation.).
Step 2B:
“wherein a single kernel is invoked to perform operations of the single combined layer.” (The specification of having a single kernel to perform the operation of the combined layer is understood to be a field of use limitation. See MPEP 2106.05(h).).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 7 recites:
Step 2A, Prong 1:
“generate multiple optimized versions of the neural network;” This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.
“generate a cost estimate of each different optimized version of the neural network;” This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. 
“determine which cost estimate has a lowest cost based on given optimization criteria; and” This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. 
“utilize a given optimized version which corresponds to the cost estimate with the lowest cost as the optimized representation of the neural network.” This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.
Step 2A, Prong 2:
This claim does not appear to recite any additional elements.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 8 recites:
Step 2A, Prong 1:
 “modifying, by the first processor, the source code representation to generate a modified version of the source code that includes an optimized representation of the neural network, wherein modifying the source code comprises:” Save for the recitation of a generic computer equipment (processor), this step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.
“determining that two or more adjacent layers of the neural network in the source code representation match a first pattern;” This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.
“25 replacing the two or more adjacent layers in the source code representation with a single combined layer responsive to determining that: the two or more adjacent layers in the source code representation match the first pattern; and one or more parameters of the specification of the second 4/21Application Serial No. 15/498,943 - Filed April 27, 2017 processor satisfies criteria of the single combined layer.” This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the aid of pen and paper. For example, a programmer can replace layers in source code using pen and paper.
Step 2A, Prong 2:
	“receiving, by a first processor, a specification of a second processor different from the first processor;” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. (The “processor” is understood to be generic computer equipment.).
 “receiving, by a first processor, the source code representation of a neural network;” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity.). (The “processor” is understood to be generic computer equipment.).
Step 2B:
“receiving, by a first processor, a specification of a second processor different from the first processor;” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).). (The “processor” is understood to be generic computer equipment. See MPEP 2106.05(f).).).
 “receiving the source code representation of a neural network;” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).). (The “processor” is understood to be generic computer equipment. See MPEP 2106.05(f).).).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 9 recites:
Step 2A, Prong 1:
 “determining if the source code representation includes any occurrences of the one 5 or more patterns;” This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.
“replacing any occurrences of the one or more patterns with corresponding combined layers.” This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the aid of pen and paper. For example, a programmer can replace occurrences of the one or more patterns with a corresponding combined layer.
Step 2A, Prong 2:
“receiving indications of one or more patterns, wherein at least one of the one or more patterns indicates a normalization layer; (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)
“receiving, for each pattern, a corresponding combined layer;” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 10 recites:
Step 2A, Prong 1:
This claim does not appear to recite any judicial exceptions.
Step 2A, Prong 2:
	“wherein the source code representation is a directed 10 acyclic graph (DAG).” (The specification of the source code to be a directed acyclic graph is understood to be a field of use limitation.).
Step 2B:
“wherein the source code representation is a directed 10 acyclic graph (DAG).” (The specification of the source code to be a directed acyclic graph is understood to be a field of use limitation. See MPEP 2106.05(h).).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 11 recites:
Step 2A, Prong 1:
This claim does not appear to recite any judicial exceptions.
Step 2A, Prong 2:
	“wherein each pattern, of the one or more patterns, comprises two or more adjacent nodes in the DAG.” (The specification for each pattern to be comprised on two or more adjacent nodes in a DAG is understood to be a field of use limitation. See MPEP 2106.05(h).).
Step 2B:
“wherein each pattern, of the one or more patterns, comprises two or more adjacent nodes in the DAG.” (The specification for each pattern to be 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 12 recites:
Step 2A, Prong 1:
“calculating, based on a size of an input dataset, a memory utilization of a single combined layer;” This step appears to be directed to a mathematical concept.
“calculating a memory utilization threshold based on the specification of the processor, wherein the specification includes at least a memory capacity and number of compute units of the second processor;” calculating a memory utilization threshold based on the specification of the processor;
“replacing the two or more adjacent layers in the source code representation with the single combined layer responsive to determining that the memory utilization of the single combined layer is less than the memory utilization threshold” This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the aid of pen and paper. For example, a programmer can replace layers in source code to generate an optimized presentation using pen and paper after determining the memory usage is less than a threshold.
Step 2A, Prong 2:
“wherein the circuitry of the first processor is further configured to:” (The “processor” is understood to be generic computer equipment.).
Step 2B:
“wherein the circuitry of the first processor is further configured to:” (The “processor” is understood to be generic computer equipment. See MPEP 2106.05(f).).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 13 recites:
Step 2A, Prong 1:
This claim does not appear to recite any judicial exceptions.
Step 2A, Prong 2:
	“wherein a single kernel is invoked to perform operations of the single combined layer.” (The specification of having a single kernel to perform the operation of the combined layer is understood to be a field of use limitation. See MPEP 2106.05(h).).
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 14 recites:
Step 2A, Prong 1:
“generating multiple optimized versions of the neural network;” This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.
“generating a cost estimate of each different optimized version of the neural network;” This step appears to be practically implementable in the human 
“determining which cost estimate has a lowest cost based on given optimization criteria; and” This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.
“utilizing a given optimized version which corresponds to the cost estimate with the lowest cost as the optimized representation of the neural network.” This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.
Step 2A, Prong 2:
This step does not appear to recite any additional elements.	
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 15 recites:
Step 2A, Prong 1:
 “10 and 6/15Application Serial No. 15/498,943 - Filed April 27, 2017 modify the source code to generate a modified version of the source code that includes an optimized representation of the neural network, wherein modifying the source code comprises:” This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.
“determining that two or more adjacent layers of the neural network in the source code representation match a first pattern;” 
 	“replacing the two or more adjacent layers in the source code representation with a single combined layer responsive to determining that the two or more adjacent layers in the source code representation match the first pattern; and one or more parameters of the specification of the second processor satisfies criteria of the single combined layer.” This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the aid of pen and paper. For example, a programmer can replace layers in source code with pen and paper.
Step 2A, Prong 2:
“A non-transitory computer readable storage medium storing program instructions, wherein the program instructions are executable by a circuitry of processor to”. (This step appears to be directed to simply applying the judicial exception to perform a generic, unspecified process based on the result of the abstract idea. This limitation appears to be a mere instruction to apply the judicial exception which does not integrate the abstract idea into a practical application.).
receive a specification of a given processor; (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity.)
“receive a source code representation of a neural network;” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity.)
Step 2B:
“A non-transitory computer readable storage medium storing program instructions, wherein the program instructions are executable by a circuitry of processor to”. (This step appears to be directed to simply applying the judicial exception to perform a generic, unspecified process based on the result of the abstract idea. This limitation appears to be a mere instruction to apply the judicial exception which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).).
receive a specification of a given processor; (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)
“receive a source code representation of a neural network;” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 16 recites: 
Step 2A, Prong 1:
 “determine if the source code representation includes any occurrences of the one or more patterns;” This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.
“replace any occurrences of the one or more patterns with corresponding combined layers.” This step appears to be practically 
Step 2A, Prong 2:
“receive indications of one or more patterns, wherein at least one of the one or more patterns indicates a normalization layer;” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity.)
“20 receive, for each pattern, a corresponding combined layer;” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity.)
Step 2B:
“receive indications of one or more patterns, wherein at least one of the one or more patterns indicates a normalization layer;” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)
“20 receive, for each pattern, a corresponding combined layer;” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 17 recites:
Step 2A, Prong 1:

Step 2A, Prong 2:
“wherein the source code representation is a directed acyclic graph (DAG)”. (The specification of the source code to be a directed acyclic graph is understood to be a field of use limitation.).
Step 2B:
“wherein the source code representation is a directed acyclic graph (DAG)”. (The specification of the source code to be a directed acyclic graph is understood to be a field of use limitation. See MPEP 2106.05(h).).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 18 recites:
Step 2A, Prong 1:
This claim does not appear to recite any judicial exceptions.
Step 2A, Prong 2:
“wherein each pattern, of the one or more patterns, comprises two or more adjacent nodes in the DAG.” (The specification for each pattern to be comprised on two or more adjacent nodes in a DAG is understood to be a field of use limitation.).
Step 2B:
“wherein each pattern, of the one or more patterns, comprises two or more adjacent nodes in the DAG.” (The specification for each pattern to be 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 19 recites:
Step 2A, Prong 1:
 “calculate, based on a size of an input dataset, a memory utilization of a single combined layer;” This step appears to be practically implementable in the human mind and is understood to be a recitation of a mathematical concept.
“calculate a memory utilization threshold based on the specification of the given processor, wherein the specification includes at least a memory capacity and number of compute units of the second processor;” This step appears to be practically implementable in the human mind and is understood to be a recitation of a mathematical concept.
 “replace the two or more adjacent layers in the source code representation with the single combined layer responsive to determining that the memory utilization of the single combined layer is less than the memory utilization threshold” This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the aid of pen and paper. For example, a programmer can replace layers in source code to generate an optimized presentation using pen and paper after determining the memory usage is less than a threshold.
Step 2A, Prong 2:
wherein the circuitry of the first processor is further configured to:” (The “processor” is understood to be generic computer equipment. See MPEP 2106.05(f).)
Step 2B:
“wherein the circuitry of the first processor is further configured to:” (The “processor” is understood to be generic computer equipment. See MPEP 2106.05(f).).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 20 recites: 
Step 2A, Prong 1
	This step does not appear to recite any judicial exceptions.
Step 2A, Prong 2:
“wherein a single kernel is invoked to perform operations of the single combined layer.” (The specification of having a single kernel to perform the operation of the combined layer is understood to be a field of use limitation.).
Step 2B:
“wherein a single kernel is invoked to perform operations of the single combined layer.” (The specification of having a single kernel to perform the operation of the combined layer is understood to be a field of use limitation. See MPEP 2106.05(h).).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over over Brothers et al. (US-20160358070-A1) in view of Tokui et al. (US-20180349772-A1).
Regarding Claim 1,
Brothers teaches a system comprising: 
a first processor (para [0006] The apparatus includes a memory storing program code and a processor coupled to the memory. The processor is configured to initiate operations responsive to executing the program code.); and 
wherein the first processor comprises circuitry configured to:
receive a source code representation of a neural network (Para [0026] In one aspect, a neural network is specified using computer readable program instructions, e.g., as program code and data organized as a functional data structure, stored in a computer readable storage medium. The neural network can be organized in a number of layers, where the output of a first layer can be fed as input to the next layer.)
wherein to modify the source code representation, the circuitry of the first processor is configured to: 
determine that two or more adjacent layers of the neural network in the source code representation match a first pattern (para [0069] Another example modification is kernel fusion. In one embodiment, the neural network analyzer may identify a convolution layer followed by a pooling layer or an activation layer.); and 
replace the two or more adjacent layers in the source code representation with a single combined layer responsive to determining that: 
the two or more adjacent layers in the source code representation match the first pattern (para [0069] Responsive to identifying the convolution layer and subsequent layer, the neural network analyzer may combine the convolution layer and the subsequent layer (e.g., either a pooling layer or an activation layer) into one convolution kernel. Combining the layers into one convolution kernel reduces the number of memory accesses required for processing data through the now combined layer(s).); and 
one or more parameters (para [0022] “performance objectives” reads on parameter specifications. ) of the specification of the second processor satisfies criteria of the single combined layer (para [0023] The neural network may be modified based upon the identified opportunities. Examples of different modifications that may be applied to a neural network include, but are not limited to, pruning, decomposition, precision and/or numerical format modification, convolution kernel substitution, activation function substitution, kernel fusion, and/or scaling. The modified neural network may be validated to determine whether the modified neural network meets established performance requirements. Neural networks can be modified with kernel fusion (i.e. combining layers) to meet the performance requirements (i.e. parameter specifications)).
Brothers does not explicitly disclose
receive a specification of a second processor different from the first processor; 
receive a source code representation of a neural network; and 
modify the source code representation to generate a modified version of the source code that includes an optimized representation of the neural network, wherein to modify the source code representation, the circuitry of the first processor is configured to: 
Tokui teaches
receive a specification of a second processor different from the first processor (para [0224] The developers confirm whether or not this source code can be operated by the CPU 201, based on the execution result. In addition, this operation can be realized by causing the CPU 101 of the evaluation board 100 to load and execute a predetermined program stored in the external memory 104. In this regard, the source code described by Python can be passed to the CPU 201 via the communication I/F 103 of the evaluation board 100 and the communication I/F 204 of the built-in chip 200. When it turns out that this source code cannot be operated by the CPU 201, the developers correct this source code and repeats step 302.); 
receive a source code representation of a neural network (Para [0111] The obtaining unit 110 obtains a source code including a code which defines the Forward processing of each layer constituting a neural network. More specifically, this source code is created by using a predetermined programming language (e.g., Python) by using a text editor by a developer or a user. The obtaining unit 110 obtains this source code.); and 
modify the source code representation to generate a modified version of the source code that includes an optimized representation of the neural network (para [0228] In step 306, the developers tune this source code such that the source code described by the C language in step 305 is operated at a higher speed by the accelerator 202.),
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the CNN of Brothers with the code implementation of a neural network of Tokui.
Doing so would allow for improved memory efficiency (para [0071] Furthermore, the control syntax having a general programming language (C, Java (registered trademark) or Python) can be freely used. Consequently, a neural network having a more complicated graph structure can be easily implemented. By enabling a meta change operation by performing certain conditioning on a graph, it is possible to realize improvement of memory efficiency and flexible learning and application of a model.)
Regarding Claim 8,
Brothers teaches a method comprising: 
receiving, by the first processor, a source code representation of a neural network (Para [0026] In one aspect, a neural network is specified using computer readable program instructions, e.g., as program code and data organized as a functional data structure, stored in a computer readable storage medium. The neural network can be organized in a number of layers, where the output of a first layer can be fed as input to the next layer.); 
wherein modifying the source code comprises: 
determining that two or more adjacent layers of the neural network in the source code representation match a first pattern (para [0069] Another example modification is kernel fusion. In one embodiment, the neural network analyzer may identify a convolution layer followed by a pooling layer or an activation layer.); and 
replacing the two or more adjacent layers in the source code representation with a single combined layer responsive to determining that: 
the two or more adjacent layers in the source code representation match the first pattern (para [0069] Responsive to identifying the convolution layer and subsequent layer, the neural network analyzer may combine the convolution layer and the subsequent layer (e.g., either a pooling layer or an activation layer) into one convolution kernel. Combining the layers into one convolution kernel reduces the number of memory accesses required for processing data through the now combined layer(s).); and 
one or more parameters (para [0022] “performance objectives” reads on parameter specifications. ) of the specification of the second 4/21Application Serial No. 15/498,943 - Filed April 27, 2017 processor satisfies criteria of the single combined layer (para [0023] The neural network may be modified based upon the identified opportunities. Examples of different modifications that may be applied to a neural network include, but are not limited to, pruning, decomposition, precision and/or numerical format modification, convolution kernel substitution, activation function substitution, kernel fusion, and/or scaling. The modified neural network may be validated to determine whether the modified neural network meets established performance requirements. Neural networks can be modified with kernel fusion (i.e. combining layers) to meet the performance requirements (i.e. parameter specifications)).
Brothers does not explicitly disclose
	receiving, by a first processor, a specification of a second processor different from the first processor; 
receiving, by the first processor, a source code representation of a neural network;
modifying, by the first processor, the source code representation to generate a modified version of the source code that includes an optimized representation of the neural network,
However, Tokui teaches
receiving, by a first processor, a specification of a second processor different from the first processor (para [0224] The developers confirm whether or not this source code can be operated by the CPU 201, based on the execution result. In addition, this operation can be realized by causing the CPU 101 of the evaluation board 100 to load and execute a predetermined program stored in the external memory 104. In this regard, the source code described by Python can be passed to the CPU 201 via the communication I/F 103 of the evaluation board 100 and the communication I/F 204 of the built-in chip 200. When it turns out that this source code cannot be operated by the CPU 201, the developers correct this source code and repeats step 302.); 
receiving, by the first processor, a source code representation of a neural network (Para [0111] The obtaining unit 110 obtains a source code including a code which defines the Forward processing of each layer constituting a neural network. More specifically, this source code is created by using a predetermined programming language (e.g., Python) by using a text editor by a developer or a user. The obtaining unit 110 obtains this source code.);
modifying, by the first processor, the source code representation to generate a modified version of the source code that includes an optimized representation of the neural network (para [0228] In step 306, the developers tune this source code such that the source code described by the C language in step 305 is operated at a higher speed by the accelerator 202.),

Doing so would allow for improved memory efficiency (para [0071] Furthermore, the control syntax having a general programming language (C, Java (registered trademark) or Python) can be freely used. Consequently, a neural network having a more complicated graph structure can be easily implemented. By enabling a meta change operation by performing certain conditioning on a graph, it is possible to realize improvement of memory efficiency and flexible learning and application of a model.)
Regarding Claim 15,
Brothers teaches a non-transitory computer readable storage medium storing program instructions, wherein the program instructions are executable by circuitry of a processor to: 
receive a source code representation of a neural network (Para [0026] In one aspect, a neural network is specified using computer readable program instructions, e.g., as program code and data organized as a functional data structure, stored in a computer readable storage medium. The neural network can be organized in a number of layers, where the output of a first layer can be fed as input to the next layer.); and 
wherein modifying the source code comprises: 
determining that two or more adjacent layers of the neural network in the source code representation match a first pattern (para [0069] Another example modification is kernel fusion. In one embodiment, the neural network analyzer may identify a convolution layer followed by a pooling layer or an activation layer.); and 
replacing the two or more adjacent layers in the source code representation with a single combined layer responsive to determining that: 
the two or more adjacent layers in the source code representation match the first pattern (para [0069] Responsive to identifying the convolution layer and subsequent layer, the neural network analyzer may combine the convolution layer and the subsequent layer (e.g., either a pooling layer or an activation layer) into one convolution kernel. Combining the layers into one convolution kernel reduces the number of memory accesses required for processing data through the now combined layer(s).); and 
one or more parameters (para [0022] “performance objectives” reads on parameter specifications.) of the specification of the second processor satisfies criteria of the single combined layer (para [0023] The neural network may be modified based upon the identified opportunities. Examples of different modifications that may be applied to a neural network include, but are not limited to, pruning, decomposition, precision and/or numerical format modification, convolution kernel substitution, activation function substitution, kernel fusion, and/or scaling. The modified neural network may be validated to determine whether the modified neural network meets established performance requirements. Neural networks can be modified with kernel fusion (i.e. combining layers) to meet the performance requirements (i.e. parameter specifications)).

receive a specification of a given processor; 
receive a source code representation of a neural network
	modify the source code to generate a modified version of the source code that includes an optimized representation of the neural network,
	However, Tokui teaches
receive a specification of a given processor (para [0224] The developers confirm whether or not this source code can be operated by the CPU 201, based on the execution result. In addition, this operation can be realized by causing the CPU 101 of the evaluation board 100 to load and execute a predetermined program stored in the external memory 104. In this regard, the source code described by Python can be passed to the CPU 201 via the communication I/F 103 of the evaluation board 100 and the communication I/F 204 of the built-in chip 200. When it turns out that this source code cannot be operated by the CPU 201, the developers correct this source code and repeats step 302.); 
receive a source code representation of a neural network (Para [0111] The obtaining unit 110 obtains a source code including a code which defines the Forward processing of each layer constituting a neural network. More specifically, this source code is created by using a predetermined programming language (e.g., Python) by using a text editor by a developer or a user. The obtaining unit 110 obtains this source code.);
	modify the source code to generate a modified version of the source code that includes an optimized representation of the neural network, (para [0228] In step 306, the developers tune this source code such that the source code described by the C language in step 305 is operated at a higher speed by the accelerator 202.),
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the CNN of Brothers with the code implementation of a neural network of Tokui.
Doing so would allow for improved memory efficiency (para [0071] Furthermore, the control syntax having a general programming language (C, Java (registered trademark) or Python) can be freely used. Consequently, a neural network having a more complicated graph structure can be easily implemented. By enabling a meta change operation by performing certain conditioning on a graph, it is possible to realize improvement of memory efficiency and flexible learning and application of a model.)

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brothers et al. (US-20160358070-A1) in view of Tokui et al. (US-20180349772-A1) and Velic et al. (US-20170304732-A1).
Regarding Claim 2,
Brothers et al. and Tokui et al. teach the system as recited in claim 1.
Brothers et al. further teaches wherein the system is configured to: 
receive indications of one or more patterns (para [0069] In one embodiment, the neural network analyzer may identify a convolution layer followed by a pooling layer or an activation layer.); 
para [0069] Combining the layers into one convolution kernel reduces the number of memory accesses required for processing data through the now combined layer(s).);
20 replace any occurrences of the one or more patterns with corresponding combined layers (para [0069] Another example modification is kernel fusion. In one embodiment, the neural network analyzer may identify a convolution layer followed by a pooling layer or an activation layer. Responsive to identifying the convolution layer and subsequent layer, the neural network analyzer may combine the convolution layer and the subsequent layer (e.g., either a pooling layer or an activation layer) into one convolution kernel. Combining the layers into one convolution kernel reduces the number of memory accesses required for processing data through the now combined layer(s).).
Tokui teaches
determine if the source code representation includes any occurrences of the one or more patterns (para [0140] As illustrated in FIG. 15, in a block surrounded by [ ] described immediately after a term " layer", a layer (corresponding to Function in the present embodiment) definition is described. A method according to this conventional technique needs to explicitly indicate an inter -layer dependence relationship in the code. For example, descriptions of "top" and "bottom" indicate the inter -layer dependence relationship. "bottom" represents from which layer an input to a layer is obtained; "top" represents to which layer a processing result of a layer is outputted. Code configuration for repeating (i.e. pattern) layers para [0150-0151] When the neural network in which the basic configuration is repeated multiple times is constructed or the neural network including a multilayer structure is constructed, the developers need to make special description every time the basic configuration is repeated multiple times or per layer in the multilayer structure. 
By contrast with this, according to the learning device according to the present embodiment, the source codes described as illustrated in FIGS. 16 and 17 do not need to be specially described by using a control syntax of a programming language and can be simply described.); and  
Brothers et al. and Tokui et al. do not explicitly disclose 
receive indications of one or more patterns, wherein at least one of the one or more patterns indicates a normalization layer;
However, Velic (US 20170304732 A1) teaches 
receive indications of one or more patterns, wherein at least one of the one or more patterns indicates a normalization layer (para [0028] A deep convolutional neural network typically comprises several layers. These layers may include, but are not limited to, the following layer types: input layer, convolutional layers, pooling layers, rectification, normalization, nonlinear layers, interconnected layers, dropout layers, softmax layers and an output layer.);
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the CNN of Brothers with the CNN of Velic.
Doing so would allow for improving the classification performance of the neural network (para [0129] In subsequent step S403 the process performs an iterative learning process in which parameters of a neural network model are iteratively adapted so as to improve the network's classification performance in respect of the captured images, i.e. so as to learn from the captured images).
Regarding Claim 9,
Claim 9 is the method corresponding to the system of claim 1. Claim 9 is substantially similar to claim 2 and is rejected on the same grounds.
Regarding Claim 16,
Claim 16 is the computer readable storage medium corresponding to the system of claim 1. Claim 16 is substantially similar to claim 2 and is rejected on the same grounds.
Claims 3, 4, 10, 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brothers et al. (US-20160358070-A1) in view of Tokui et al. (US-20180349772-A1), Velic et al. (US-20170304732-A1), and Liu et al. (“Towards Better Analysis of Deep Convolutional Neural Networks”).
Regarding Claim 3,
Brothers et al., Tokui et al., and Velic et al. teach the system as recited in claim 2. 
Brothers et al., Tokui et al., and Velic et al. do not explicitly disclose wherein the source code representation is a directed acyclic graph (DAG).
However, Liu et al. (“Towards Better Analysis of Deep Convolutional Neural Networks”) teaches
wherein the source code representation is a directed acyclic graph (DAG) (pg. 4; A CNN can be formulated as a DAG, where each node represents a neuron and each edge represents the connection between neurons.).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the directed graph of Brothers et al. (Para [0068] That is, when a neural network which is used for deep learning and can be expressed as a large-scale calculation graph can also explicitly express calculation of this loss function by using this Mini programming language, the neural network can perform learning by the gradient method by using a gradient function of the loss functions.) with the DAG of Liu et al.
Doing so would allow for visualizing and help better understanding of a CNN (pg. 1; To tackle these challenges, we have developed an interactive, visual analytics system called CNNVis, which aims to help machine learning experts better understand, diagnose, and refine CNNs. Based on the characteristics of a deep CNN, we formulate it as a directed acyclic graph (DAG)).
Regarding Claim 4,
Brothers et al., Tokui et al., Velic et al., and Liu et al. teach the system as recited in claim 3. Liu et al. further teaches wherein each pattern, of the one or more patterns, comprises two or more adjacent nodes in the DAG (Fig. 5; pg. 4 A CNN can be formulated as a DAG, where each node represents a neuron and each edge represents the connection between neurons. To effectively present a large CNN with tens or hundreds of layers and thousands of neurons in each layer, we first aggregate adjacent layers into groups. There are several ways to do the aggregation. For example, we can classify layers by merging two adjacent convolutional layers that have a small difference between their activation variance. We can also divide layers into groups at each pooling layer.).
Regarding Claim 10,

Regarding Claim 11,
Claim 11 is the method corresponding to the system of claim 1. Claim 11 is substantially similar to claim 4 and is rejected on the same grounds.
Regarding Claim 17,
Claim 17 is the computer readable storage medium corresponding to the system of claim 1. Claim 17 is substantially similar to claim 3 and is rejected on the same grounds.
Regarding Claim 18,
Claim 18 is the computer readable storage medium corresponding to the system of claim 1. Claim 18 is substantially similar to claim 4 and is rejected on the same grounds.
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brothers et al. (US-20160358070-A1) in view of Tokui et al. (US-20180349772-A1) and Brother et al. (US-20160350645-A1; hereinafter Brothers2).
Regarding Claim 5,
Brothers and Tokui teach the system as recited in claim 1. Brothers further teaches wherein the circuitry of the first processor is further configured to: 
calculate a memory utilization threshold based on the specification of the second processor (para [0023] The modified neural network may be validated to determine whether the modified neural network meets established performance requirements. Performance requirement is a threshold. Performance requirement include computational efficiency  para [0027] The term "computational efficiency," as used within this disclosure, means the ability to perform operations as part of executing a neural network without wasting time or energy, where the operations include, but are not limited to, calculations (e.g., multiply, add, and so forth) and memory accesses.),
replace the two or more adjacent layers in the source code representation with the single combined layer responsive to determining that the memory utilization of the single combined layer is less than the memory utilization threshold (para [0069] Responsive to identifying the convolution layer and subsequent layer, the neural network analyzer may combine the convolution layer and the subsequent layer (e.g., either a pooling layer or an activation layer) into one convolution kernel. Combining the layers into one convolution kernel reduces the number of memory accesses required for processing data through the now combined layer(s).).
Tokui further teaches
calculate, based on a size of an input dataset, a memory utilization of a single combined layer ([0214] Function 4 (Function of configuration of optimizing device specialized in execution of Forward processing): By reducing a weight information amount of the Forward processing or a data memory amount of input data, and executing the Forward processing, it is possible to reduce the memory.); 
Brothers and Tokui do not explicitly disclose
calculate a memory utilization threshold based on the specification of the second processor, wherein the specification includes at least a memory capacity and number of compute units of the second processor; and 
However, Brothers2 (US 20160350645 A1) teaches
para [0021] This disclosure relates to neural networks. More particularly, example embodiments disclosed herein relate to reducing memory access and in -network bandwidth consumption of a neural network during execution. In accordance with example arrangements disclosed herein, methods and systems for executing a neural network are provided. The example embodiments described herein can facilitate efficient use of internal memory and reduce the amount of data accesses to external memory or high-level cache memory performed during execution of the neural network.) based on the specification of the second processor, wherein the specification includes at least a memory capacity and number of compute units of the second processor (para [0044] Processor 205 may include an internal memory 210. Internal memory 210 may be an on-die memory. For example, internal memory 210 may be a cache memory of processor 205. Internal memory 210 may be implemented as a simple buffer, a level 1 cache memory, a level 2 cache memory, or other type of on-die memory of processor 205. As pictured, compute units 208 may be coupled to internal memory 210. In an arrangement where processor 205 includes a plurality of compute units 208, each compute unit 208 may have a dedicated internal memory 210.);
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the CNN of Brothers with the CNN of Brothers2.
Doing so would allow for reducing power consumption of the neural network (para [0023] The data traffic to execute the neural network is reduced thereby improving performance and reducing the power required to determine the same computation results, e.g., without approximations.).
Regarding Claim 12,
Claim 12 is the method corresponding to the system of claim 1. Claim 12 is substantially similar to claim 5 and is rejected on the same grounds.
Regarding Claim 19,
Claim 19 is the computer readable storage medium corresponding to the system of claim 1. Claim 19 is substantially similar to claim 5 and is rejected on the same grounds.
Claim 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brothers et al. (US-20160358070-A1) in view of Tokui et al. (US-20180349772-A1) and Chakradhar et al. (US-20100088490-A1).
Regarding Claim 6,
Brothers et al. and Chakradhar et al. teach the system as recited in claim 1. Chakradhar et al. further teaches wherein a single kernel is invoked with a single library call to perform operations of the single combined layer (para [0061] The best possible configuration is modeled as one in which the GPU has infinite memory and all the operations can be combined into a single GPU kernel call.).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine Brother et al.’s code representation of a NN (para [0026] In one aspect, a neural network is specified using computer readable program instructions, e.g., as program code and data organized as a functional data structure, stored in a computer readable storage medium.) with Chakradhar et al.’s code representation of a NN.
para [0027] One means by which the minimization may be achieved is by partitioning parallel computation into offload units and by employing optimized scheduling of offloads and data transfers, as discussed herein below.).
Regarding Claim 13,
Claim 13 is the method corresponding to the system of claim 1. Claim 13 is substantially similar to claim 6 and is rejected on the same grounds.
Regarding Claim 20,
Claim 20 is the computer readable storage medium corresponding to the system of claim 1. Claim 20 is substantially similar to claim 6 and is rejected on the same grounds.
Claim 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brothers et al. (US-20160358070-A1) in view of Tokui et al. (US-20180349772-A1) and Panchapagesan et al. (US-10147442-B1).
Regarding Claim 7,
Brothers and Chakradhar teach the system as recited in claim 1.
Brothers and Chakradhar do not explicitly disclose
wherein the first processor is further configured to: 
 generate multiple optimized versions of the neural network; 
generate a cost estimate of each different optimized version of the neural network; 
determine which cost estimate has a lowest cost based on given optimization criteria; and

However, Panchapagesan (US 10147442 B1) teaches
generate multiple optimized versions of the neural network (Col. 11 lines 20-24;  Each of the n.sup.2 neural networks can then be tested on another set of training data, and the best-performing (e.g., most accurate) neural network can be selected for deployment.); 
generate a cost estimate of each different optimized version of the neural network (col. 13 lines 57-60; The computing system 600 can compute the gradient of the composite loss function with respect to the individual parameters of the neural network. The gradient can be computed as the derivative .differential.C/.differential.w of the cost function C with respect to any weight w (or bias b) in the network.); 
determine which cost estimate has a lowest cost based on given optimization criteria (col. 12 lines 27-30; The best-performing neural network may be the individual neural network, of the n.sup.2 neural networks validated at bock 418, achieving the highest accuracy, lowest error, etc.); and
 utilize a given optimized version which corresponds to the cost estimate with the lowest cost as the optimized representation of the neural network (col. 12 lines 27-30; At block 422, the computing system 600 can select the best-performing neural network acoustic model for deployment.).

Doing so would allow for selecting the neural network with the lowest error (col. 12 lines 27-30; The best-performing neural network may be the individual neural network, of the n.sup.2 neural networks validated at bock 418, achieving the highest accuracy, lowest error, etc.).
Regarding Claim 14,
Claim 14 is the method corresponding to the system of claim 1. Claim 14 is substantially similar to claim 7 and is rejected on the same grounds.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hammond et al. (US-20170213156-A1) – discloses a directed graph for software code
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K NGUYEN whose telephone number is (571)272-0217.  The examiner can normally be reached on Mon - Fri 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY NGUYEN/Examiner, Art Unit 2121                                                                                                                                                                                                        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121